Jenks, J. :
The issue is whether the defendant, who was treasurer of the plaintiff corporation, converted its funds. The funds were the proceeds of a check received' by the defendant from a debtor of the corporation. The defendant deposited them in a bank to the credit of *451“ Robert F. Mullins, Treas.” He made withdrawals therefrom by checks thus signed, and applied the money to various purposes. He contends that those purposes were legitimate, and the plaintiff denies it. The learned counsel for the appellant asked an officer of the plaintiff: “ Is there any by-law which provides how the company’s money shall be withdrawn from any depositaries % ” This was met by a general objection. In answer to a question by the court as to its materiality, the counsel stated that there was a bylaw which provided that the checks should be drawn only when signed by the president and countersigned by the treasurer. The court thereon excluded the question as not material. I think that this was error which requires a reversal of the judgment. The defendant, as treasurer, was a mere depositary, without title to the corporate funds in his possession, charged with the duty to keep them and to disburse them in accordance with the directions of the corporation. (Taylor v. Taylor, 74 Maine, 582.) If the defendant deposited the money, and thereafter drew it out contrary to the rules formulated by his principal, such an act would tend to prove, a conversion. (Laverty v. Snethen, 68 N. Y. 522.)
The judgment should be reversed and a new trial ordered, costs; to abide the event.
Goodrich, P. J., Bartlett and Woodward, JJ., concurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.